                  Case 18-12808-KG              Doc 422       Filed 09/16/19         Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


                                                                    )
 In re:                                                             )   Chapter 11
                                                                    )
 WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                          )   Case No. 18-12808 (KG)
                                                                    )   (Jointly Administered)
                                                                    )
                                      Debtors.                      )   Re: Docket No. 382
                                                                    )


             NOTICE OF WITHDRAWAL WITHOUT PREJUDICE OF
          FIRST AND FINAL APPLICATION FOR COMPENSATION AND
        REIMBURSEMENT OF EXPENSES OF GRANT THORNTON LLP AS
       INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE
     DEBTORS FOR THE PERIOD DECEMBER 13, 2018 THROUGH JULY 11, 2019


                  PLEASE TAKE NOTICE that the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), hereby withdraw without prejudice the First and Final

Application for Compensation and Reimbursement of Expenses of Grant Thornton LLP as

Independent Registered Public Accounting Firm to the Debtors for the Period December 13,

2018 through July 11, 2019 [Docket No. 382] filed on July 18, 2019.




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.



DOCS_DE:225039.1 93856/003
                 Case 18-12808-KG   Doc 422   Filed 09/16/19    Page 2 of 2



 Dated: September 16, 2019                    PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Colin R. Robinson
                                              Richard M. Pachulski (CA Bar No. 62337)
                                              Ira D. Kharasch (CA Bar No. 109084)
                                              Maxim B. Litvak (CA Bar No. 215852)
                                              Colin R. Robinson (DE Bar No. 5524)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              E-mail:      rpachulski@pszjlaw.com
                                                           ikharasch@pszjlaw.com
                                                           mlitvak@pszjlaw.com
                                                           crobinson@pszjlaw.com

                                              Counsel for the Debtors and Debtors-in-
                                              Possession




                                          2
DOCS_DE:225039.1 93856/003
